Citation Nr: 1039008	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-15 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for bilateral hearing loss.

2.  Whether new and material evidence has been received, to 
reopen a service connection claim for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection chloracne, or other 
acneform disease consistent with chloracne.

4.  Entitlement to an increased disability rating for right lower 
extremity peripheral neuropathy, currently rated at 10 percent.  

5.  Entitlement to an increased disability rating for left lower 
extremity peripheral neuropathy, currently rated at 10 percent.  





REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from October 1964 to August 
1966.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).

Consistent with the holding in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), a claim for service connection for a psychiatric 
disability, other than PTSD is referred to the RO for appropriate 
action.

The PTSD issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  A February 1993 rating decision denied the Veteran's service 
connection claim for hearing loss, finding no evidence any such 
disorder was related to military service, to include combat 
acoustic trauma.

2.  A March 1995 rating decision denied the Veteran's service 
connection claim for PTSD, finding there was no evidence of a 
confirmed in-service stressors or currently diagnosed PTSD.

3.  A November 2002 rating decision declined to reopen the 
Veteran's service connection claims for hearing loss and PTSD, 
finding new and material evidence had not been added to the 
record.  

4.  Evidence added to the record since the November 2002 rating 
decision, declining to reopen the Veteran's service connection 
claim for hearing loss, does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim, and does not raise 
the possibility of substantiating the claim.  

5.  Evidence added to the record since the November 2002 rating 
decision, declining to reopen the Veteran's service connection 
claim for PTSD, relates to an unestablished fact necessary to 
substantiate the Veteran's claim, and raises a reasonable 
possibility of substantiating the claim.

6.  The preponderance of the evidence shows that the Veteran does 
not have chloracne, or other acneform disease consistent with 
chloracne.  

7.  The evidence demonstrates the Veteran has no more than mild 
incomplete paralysis in his right lower extremity.

8.  The evidence demonstrates the Veteran has no more than mild 
incomplete paralysis in his left lower extremity.


CONCLUSIONS OF LAW

1.  The February 1993 rating decision that denied the Veteran 
service connection for hearing loss is final.  38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  The March 1995 rating decision that denied the Veteran 
service connection for PTSD, is final.  38 U.S.C. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

3.  The November 2002 rating decision, declining to reopen the 
Veteran's service connection claims for hearing loss and PTSD, is 
final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).

4.  Evidence added to the record since the November 2002 rating 
decision, declining to reopen the Veteran's service connection 
claim for hearing loss, is not new and material and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).

5.  Evidence added to the record since the November 2002 rating 
decision, declining to reopen the Veteran's service connection 
claim for PTSD, is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

6.  Chloracne, or any other acneform disease consistent with 
chloracne, was not incurred in, or aggravated by, service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

7.  The criteria for a rating in excess of 10 percent for 
neurological impairment of the Veteran's right lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2009).

8.  The criteria for a rating in excess of 10 percent for 
neurological impairment of the Veteran's left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in May 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

	Background of the Previously Denied Claims 

A review of the claims folder reflects that a February 1993 
rating decision denied the Veteran's service connection claim for 
hearing loss.  At this time, the RO considered the Veteran's 
service treatment records and a December 1992 private 
audiological examination report.  The RO denied the service 
connection claim for hearing loss, finding no evidence that any 
current hearing loss disorder was related to military service.  
The Veteran did not appeal this February 1993 decision within the 
prescribed time, and it became final.  

A March 1995 rating decision is also of record and documents the 
denial of the Veteran's service connection claim for PTSD.  At 
this time, the RO considered the evidence of record in February 
1993, VA treatment records and statements from the Veteran.  Upon 
reviewing this evidence, the RO denied this claim, concluding 
there was no evidence of currently diagnosed PTSD or any 
confirmed in-service stressor.  The Veteran did not appeal this 
March 1995 decision within the prescribed time, and it became 
final.  

More recently, a November 2002 rating decision declined to reopen 
both previously denied service connection claims for hearing loss 
and PTSD.  In making this determination, the RO considered all 
evidence previously of record, additional VA and private 
treatment records, and additional statements from the Veteran.  
Upon considering the aforementioned evidence, the RO found that 
new and material evidence had not been made of record and 
declined to reopen the Veteran's respective claims.  The Veteran 
did not appeal this November 2002 decision within the prescribed 
time, and it became final.  

	New and Material Laws and Regulations

The November 2002 RO decision is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to 
reopen this claim, the appellant must present or secure new and 
material evidence with respect to that claim.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

      
      Hearing Loss Claim

Numerous pieces of evidence have been added to the record since 
the November 2002 rating decision, declining to reopen the 
Veteran's service connection claim for hearing loss.  This 
evidence includes VA treatment records generated following the 
November 2002 rating action.  Essentially, these records reflect 
the Veteran's treatment for bilateral ear pain, chronic fungal 
ear infections, and his continued diagnosis with otitis media.  
See VA ENT Clinic Note, November 13, 2006 & February 9, 2005; VA 
Primary Care Noted, September 19, 2006.  Overall, what is lacking 
in the newly added VA treatment records is any medical opinion, 
or even competent suggestion, indicating any currently diagnosed 
hearing loss is related to military service, to include combat 
acoustic trauma.  Consequently, these additional VA treatment 
records are not material within the meaning of 38 C.F.R. 
§ 3.156(a).  

Since the November 2002 rating decision, a June 2010 VA 
audiological examination has also been added to the record.  This 
record documents the Veteran's account of symptomatology, in-
service noise exposure and post-service treatment record.  
Additionally, this examination report reflects the results of an 
audiological examination and the Veteran's diagnosis of "normal 
hearing to moderate sensorineural hearing loss."  However, the 
examiner opined that the Veteran's hear loss was not likely 
related to in-service combat acoustic trauma.  The Board 
acknowledges that this opinion and examination report is new; 
however, the examiner's opinion does not support the position 
that the Veteran's military service, to include combat related 
acoustic trauma, is related to current hearing loss.  What is 
more, VA was under no obligation to provide the Veteran an 
examination in connection with his present claim; therefore, any 
examination deficiency is of no consequence.  Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007) (distinguishing VA's 
obligation to provide an adequate examination in a claim to 
reopen a previously denied claim from the holding in Barr v. 
Nicholson, 21 Vet. App. 303 2007).  Accordingly, the opinion is 
not material, within the meaning of 38 C.F.R. § 3.156(a).  

The Veteran's service personnel records and records generated by 
the Joint Services Records Research Center (JSRRC) have been also 
been associated with the claims; nonetheless, this evidence does 
not relate to any possible cause of the Veteran's hearing loss.  
Accordingly, these records are not material, within the meaning 
of 38 C.F.R. § 3.156(a).  

The record has also been supplemented with Veteran's the July 
2007 testimony before a Decision Review Officer (DRO), at his 
local RO.  During this hearing, the Veteran provided his 
continued opinion that his current hearing loss was caused by in-
service combat acoustic trauma.  RO Hearing Trans., p. 5, July 
18, 2007.  However, in the present circumstance, the Veteran does 
not have the medical training or expertise to provide a credible 
opinion to this effect.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Indeed, to provide a competent and 
credible opinion as to this matter requires sophisticated medical 
examination and testing, which the Veteran does not have as a 
layman.  Moreover, the Veteran's testimony and numerous written 
statements essentially reiterate his account of in-service noise 
exposure and symptomatology, reemphasizing the position 
previously considered in the now final November 2002 RO decision.  
Therefore, this evidence is not new or sufficient to reopen the 
claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see also 
Anglin v. West, 11 Vet. App. 361, 368 (1998); 38 C.F.R. § 
3.156(a).

In summary, the evidence added to the record since the November 
2002 RO rating decision, declining to reopen the service 
connection claim for hearing loss, does not raise a reasonable 
possibility of substantiating the claim.  What was lacking in 
November 2002, and is still lacking, is any competent suggestion, 
or opinion, that the Veteran's current hearing loss is related to 
military service, to include combat acoustic trauma.  
Consequently, the evidence added to the record since the November 
2002 rating decision is not new and material, and the claim is 
not reopened.  

	PTSD

With respect to the Veteran's application to reopen a previously 
denied service connection claim for PTSD, numerous pieces of 
evidence have been added to the record since the November 2002 
rating decision.  This additional evidence includes records from 
the National Archives and the Veteran's service personnel 
records, tending to confirm one of his claimed in-service 
stressor, as well as medical records that include PTSD among the 
diagnostic impressions.  Given the basis for the prior denials, 
(an absence of a diagnosis or confirmed stressor) the Board finds 
the newly submitted evidence to be new and material, within the 
meaning of 38 C.F.R. § 3.156(a) and the claim for service 
connection is reopened.   

Service Connection Claim for Chloracne

Initially, the Board notes that the Veteran's service personnel 
records confirm his service in the Republic of Vietnam from March 
1965 to August 1966.  As such, it is presumed that he was indeed 
exposed to an herbicide agent, such as Agent Orange.  See 
38 C.F.R. § 3.307(a)(6)(ii).  Accordingly, service connection may 
be granted on the basis of presumed herbicide exposure, but only 
for stipulated diseases and disorders, including chloracne or 
other acneform disease consistent with chloracne.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).  Nonetheless, to establish presumptive 
service connection for chloracne, the condition must have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the Veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  

Despite the Veteran's presumed exposure to an herbicide agent, 
presumptive service connection under 38 C.F.R. § 3.307(a)(6) is 
not applicable.  Indeed presumptive service connection may be 
established for chloracne, or other acneform disease consistent 
with chloracne; however, the competent evidence of record does 
not indicate that any such disorder was diagnosed within one year 
of the Veteran's last presumed exposure to herbicides, in August 
1966.  Absent evidence of diagnosed chloracne, or other acneform 
disease consistent with chloracne, within one year of the 
Veteran's last presumed herbicide exposure, presumptive service 
connection may not be granted at this time.  38 C.F.R. § 
3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, a Veteran may still establish service connection with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  As to this, service connection may be granted for 
disability due to disease or injury incurred in, or aggravated 
by, service.  See 38 U.S.C.A. §§ 1110, 1131.  Even so, not only 
was chloracne nor any other acneform disease consistent with 
chloracne not diagnosed within one year of the Veteran's last 
presumed herbicide exposure, there is no evidence of record that 
any such disorder or condition was ever diagnosed.  

The Board has considered the Veteran's opinion that he has 
diagnosed chloracne.  See RO Hearing Trans., pp. 6-7, July 18, 
2007.  However, in the present circumstance, the Veteran does not 
have the medical training or expertise to provide a competent 
opinion to this effect.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Indeed, to provide a competent 
opinion on this matter appropriate medical training and expertise 
are necessary, which the Veteran does not have as a layman.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a service connection claim 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here, as there is an 
absence of any competent suggestion or opinion that the Veteran 
has diagnosed chloracne, or other acneform disease consistent 
with chloracne, a basis upon which to establish service 
connection has not been presented, and the appeal is denied.  

Increased Rating Claims Lower Extremity Peripheral Neuropathy 

Byway of background, a September 2003 rating action granted the 
Veteran's respective service connection claims for right and left 
lower extremity peripheral neuropathy, assigning 10 percent 
ratings, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The 
respective ratings were continued in a September 2004 rating 
decision.  

	Increased Rating Criteria

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Service-connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  When after considering carefully all procurable and 
assembled data a reasonable doubt arises regarding the degree of 
disability, the Board shall resolve such doubt in favor of the 
claimant.  38 C.F.R. § 4.3.

Diagnostic Code 8520 rates paralysis of the sciatic nerve.  Under 
this Diagnostic Code, an 80 percent rating is warranted for 
complete paralysis of the sciatic nerve; foot dangles and drops, 
no active movement possible of muscles below the knee, flexion of 
the knee weakened or (very rarely) lost.  Severe incomplete 
paralysis of the sciatic nerve, with marked muscular atrophy, is 
rated at 60 percent.  A 40 percent rating is appropriate for 
moderately severe incomplete paralysis of the sciatic nerve.  
Diagnostic Code 8520 assigns a 20 percent rating for moderate 
incomplete paralysis of the sciatic nerve.  A 10 percent rating 
is assigned for mild incomplete paralysis of the sciatic nerve.

	Background

The Veteran was provided a June 2006 VA examination related to 
his claim.  The examiner noted the Veteran's diagnosed diabetic 
neuropathy and lower extremity numbness that extended to his 
hips.  At this time, the Veteran's gait and station were normal, 
and he had good heel-toe walking ability.  However, the Veteran 
declined to "get on his toes" and could not tandem walk.  
Nevertheless, examination revealed bilateral lower extremity 
motor strength of 5/5 with normal tone and bulk.  The examiner 
also reported that the Veteran "subjectively [had] no sensation 
in the [lower extremities] to at least the knee," and had 
subjectively mild-to-moderate vibration sensation impairment.  
However, the examiner indicated that nerve conduction studies 
were necessary to objectively assess the severity of any lower 
extremity peripheral neuropathy, but the Veteran refused this 
examination.  

In December 2006, the Veteran was provided another VA examination 
in connection with his present claim.  The examiner again noted 
the Veteran's normal gait and station, with good heel/toe/tandem 
walk.  At this time, bilateral lower extremity motor strength was 
5/5, and tone, dexterity and coordination were all normal.  
Additionally, the Veteran's fine touch and position sensations 
were intact; however, the examiner noted the absence of foot 
temperature sensation, decreased leg sensation and mild vibration 
sensory loss.  Again, the examiner stated that the Veteran "has 
subjective complaints without any solid objective evidence of 
polyneuropathy...[and] [g]iven his tight glucose control, I would 
not expect any significant changes."  However, yet again, the 
Veteran refused to undergo a nerve conduction study.  Commenting 
on the results of this examination, the VA examiner opined that 
the Veteran's examination results were atypical for diabetic 
peripheral neuropathy. 

The Veteran's numerous VA treatment records related to his lower 
extremity peripheral neuropathy have also been associated with 
the claims folder.  These records document the Veteran's account 
of lower extremity numbness, swelling, and his inability to wear 
closed toe shoes or socks.  See VA Treatment Note, June 19, 2006; 
VA Neurological Consultation Note, June 16, 2004.  These records 
also reflect the Veteran's report of the absence of lower 
extremity weakness, as well as his normal gait and motor 
strength.  See VA Neurological Consultation Note, June 16, 2004.  
Although on numerous occasions the Veteran reported undergoing 
nerve examinations, the record is absent of any nerve 
examinations documenting the objective evidence of the severity 
of the disorder.  See e.g., Id.

	Analysis

Based on the evidence of record, the Veteran is not entitled to a 
disability rating in excess of 10 percent for his respective 
right and left lower extremity peripheral neuropathy.  Although 
vibration, temperature and leg sensation impairment were noted 
during the pendency of the present appeal, there is no objective 
evidence of record confirming the presence of anything more than 
mild sensory impairment.  The competent medical evidence of 
record continually documents the Veteran's normal lower extremity 
motor strength, tone, bulk and dexterity, with no indication of 
loss of range of motion related to this disorder.  Id.  
Additionally, the Veteran's gait has consistently been normal and 
he has not required the usage of any assistive device to walk, 
during the period under review.  Even accounting for any 
inability to wear socks and/or closed toe shoes, the objective 
evidence of record fails to suggest lower extremity peripheral 
neuropathy of a moderate nature.  

Moreover, at his June 2006 and December 2006 VA examinations, the 
Veteran's refused to undergo the necessary evaluation to 
objectively confirm the severity of his lower extremity 
peripheral neuropathy and he is accountable for his willful 
failure to cooperate with VA in developing his claim, exposing 
him to an adverse finding of fact.  See Turk v. Peake, 21 Vet. 
App. 565, 570-71 (2008); Kowalski v. Nicholson, 19 Vet. App. 171, 
178 (2005).  The Board, as fact finder, has considered both the 
objective and subjective evidence related to the severity and 
nature of the Veteran's bilateral lower extremity peripheral 
neuropathy and finds the disorders are, at most, mild in nature, 
even when considering any pain that may be present.  Accordingly, 
respective increased ratings for right and left lower extremity 
peripheral neuropathy are denied.  

      Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's 
claims warrant referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  The 
Court has clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the 
impact that his service-connected disabilities has on the 
Veteran's ability to work and perform the daily activities of 
living.  Nevertheless, the Board finds that the respective 
disability ratings that have been assigned contemplate the level 
of impairment reported by the Veteran and there is no aspect of 
the Veteran's disabilities that is not contemplated by the 
schedular criteria.  Moreover, there is no evidence of any 
unusual or exceptional circumstances, such as marked interference 
with the Veteran's employment or frequent periods of 
hospitalization, for which the Veteran has not been compensated 
or that is not contemplated in the respective ratings assigned, 
as to take this matter outside the norm and to warrant an 
extraschedular rating.  Once again, the Board, having considered 
both the Veteran's reports of impairment and the medical evidence 
of record, concludes that the rating schedule contemplates this 
loss of working time, due to exacerbations, which is commensurate 
with the Veteran's level of disability.  See 38 C.F.R. § 4.1.  
See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For the 
aforementioned reasons, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

New and material evidence not having been received to reopen a 
service connection claim for hearing loss, the Veteran's appeal 
is denied. 

New and material evidence has been presented to reopen a service 
connection for PTSD, and to this extent, the appeal is granted.  

Service connection for chloracne, or other acneform disease 
consistent with chloracne, is denied.

An increased rating for right lower extremity peripheral 
neuropathy, currently rated at 10 percent, is denied.

An increased rating for left lower extremity peripheral 
neuropathy, currently rated at 10 percent is denied.  


REMAND

With respect to the claim for service connection for PTSD on the 
merits, it is observed that the Veteran was examined for VA 
purposes in this regard in June 2010.  At that time, the Veteran 
was diagnosed to have Adjustment disorder with depressed mood, 
rather than PTSD.  However, the "Discussion" section of the 
examination report raises some confusion as to whether the 
Veteran was not assigned a diagnosis of PTSD, because he did not 
have it based on the single verified stressor the RO identified 
for the examiner to consider, or the Veteran did not have PTSD 
for a more fundamental reason; he did not have enough symptoms to 
meet the criteria for that diagnosis.  This should be clarified.  

Moreover, VA has recently revised the service connection 
regulations related to PTSD and consideration of the Veteran's 
claim in light of these revisions should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact U.S. Army and 
Joint Services Records Research Center 
(JSRRC), and request that JSRRC research the 
Veteran's claimed in-service stressors, and 
specifically ascertain whether members of 
Battery A, 1st Battalion, 8th Artillery 
(BtryA1stBn8thArty) (i) were subject to enemy 
mortar and/or sniper attack at the unit's 
base location, in April 1966; and, (ii) 
sustained any casualties related to a 
landmine explosion, in June 1966 or July 
1966, as described by the Veteran.  See 
Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder 
(PTSD) (VA Form 21-0781), July 18, 2007.  All 
development efforts, and/or negative 
response(s), should be in writing and 
associated with the claims folder.  

2.  After the aforementioned development 
has been completed and all records, 
and/or the negative response, associated 
with the claims folder, the Veteran should 
be afforded another VA examination to 
determine the current nature and etiology of 
any acquired psychiatric disorder, to include 
PTSD.  The claims folder should be reviewed 
by the examiner and that review should be 
indicated in the examination report.  The 
examiner should record the full history of 
the Veteran's acquired psychiatric disorder 
including the Veteran's own account of the 
etiology of his disability.  

The VA examiner's report should:

a)  Provide a full multi-axial diagnosis 
and specifically state whether or not 
each criterion for a diagnosis of PTSD is 
met pursuant to the Diagnostic and 
Statistic Manual of Mental Disorders, 
Fourth Edition (DSM- IV).

b)  If a diagnosis of PTSD is warranted, 
specify the in-service stressor(s), if 
any, upon which that diagnosis is based.

c)  Discuss whether it is at least as 
likely as not that any other currently 
diagnosed acquired psychiatric disorder 
(i) had its onset in-service and/or (ii) 
is related any of the Veteran's service-
connected disorders.

A complete rationale should be provided for 
all opinions given. 

3.  The AMC/RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board for its 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


